Citation Nr: 1533898	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the claim in May 2011 and November 2012.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2011, the Veteran testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue on appeal has been recharacterized from one concerning PTSD to one more generally concerning an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was previously represented by Attorney J. Nickolas Alexander, Jr.  By written statement received in March 2013, Mr. Alexander withdrew his representation of the Veteran in this appeal.  In a December 2013 statement, the Veteran stated that he and Mr. Alexander "parted company with mutual consent."  Accordingly, the Veteran is proceeding pro se in this appeal.


FINDINGS OF FACT

1.  The evidence of record weighs against a finding that the Veteran had a diagnosis of PTSD.

2.  The Veteran has a current diagnosis of depressive disorder and substance abuse disorder.

3.  Currently diagnosed depressive disorder was not incurred in and is not otherwise related to service.

4.  The Veteran was diagnosed with a personality disorder during service, but the personality disorder was not subject to a superimposed disease or injury during service.

5.  Service connection for substance abuse on a direct basis is precluded by law.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in December 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in July 2012 and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2014 VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's statements and history, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of depressive disorder is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2014); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is directly related to his military experience.  

Upon review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran has PTSD.  The Board further finds that, although the Veteran has a current diagnosis of depressive disorder, this psychiatric disorder is not etiologically related to service.

The Veteran's DD Form 214 and service personnel records reflect that he was a truck driver and served in the Republic of Vietnam (RVN) in November and December 1969.  Service treatment records document that the Veteran was psychiatrically normal in January 1968 when he entered service, but began manifesting symptoms and behavioral problems beginning in September 1968.  Personality disorders were diagnosed, to include emotional instability.  However, the December 1969 service separation examination shows that a clinical psychiatric evaluation was normal at service discharge.

After service separation, general psychiatric abnormalities were noted during a May 1978 VA examination.  The 1981 VA treatment records noted diagnoses of rule out somatoform disorder and dysthymic disorder made the previous year and contained a diagnosis of anxiety neurosis with depressive features.  At the November 1981 VA examination, intermittent depressive disorder was diagnosed.  The November 1991 VA treatment records contain a diagnosis of rule out PTSD with depression.  The February 1992 VA examination contains the Veteran's recount of witnessing a fellow soldier truck driver deliberately run over civilians in the RVN, being beaten by this driver, and ultimately being discharged after reporting the incident.  It additionally contains diagnoses of stress and anxiety neurosis and PTSD with recurring depression.  No evidence of a personality pattern was found.  

SSA records dated in 1989 and 1997 repeatedly reference that the Veteran saw combat in the RVN.  They contain diagnoses of depression and PTSD.  Further, they note that some PTSD features go back to the Veteran's time in the RVN and that there may be features of an earlier personality disorder.  

In a June 2001 VA general examination, the Veteran was diagnosed with "chronic tension, anxiety, and hostility."

The Board notes that the diagnoses discussed above were rendered outside of the current appeal period.  See Veteran's claim for service connection for PTSD filed in October 2007; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

More recent private treatment records contain a diagnosis of depression.  VA treatment records contain diagnoses of PTSD, adjustment reaction with mixed emotion, depression, dysthymic disorder, and dysthymic disorder versus major depressive disorder.  As of 2011, they indicated that the Veteran had a 40 year history of psychiatric symptoms/diagnoses.  Both the private and the VA treatment records document the Veteran's recount regarding a fellow soldier truck driver intentionally running over civilians in the RVN.  These former records additionally note that at least some civilians died.  These latter records additionally include his recount that the driver threatened him with a knife and said he would be killed if he reported the incident as well as that he ultimately was discharged when he did report it.  

During a July 2012 VA examination, no diagnosis was made and it was noted that there was no objective evidence corroborating the Veteran's aforementioned recount.  As discussed in the Board's November 2012 remand, the July 2012 medical opinion is inadequate.  Specifically, the examiner failed to render a diagnosis despite several diagnoses contained in private and VA treatment records.  This discrepancy was not explained by the examiner.  Indeed, no mention was made of the diagnoses in the treatment records.  

Given the numerous and varying psychiatric diagnoses, the Veteran was afforded a new VA examination in July 2014 in order to ascertain what, if any, acquired psychiatric disorders the Veteran had at the present time.  After a review of the claims file, an interview with the Veteran, and a mental status examination, the July 2014 VA examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria.  Instead, the examiner diagnosed the Veteran with alcohol and cannabis use disorder in reported sustained remission and unspecified depressive disorder.  

Regarding the Veteran's depressive disorder, the July 2014 VA examiner opined that it was less likely as not that it was is related to service.  In support of this opinion, the examiner noted that the Veteran's service medical records referred to poor frustration tolerance, poor impulse control, difficulty interacting with authority figures, dissatisfaction with military service, and stress.  The examiner noted that the available records did not refer to depression.  Consistent with this impression, the Veteran reported that the depression began "shortly after the military."

Regarding the Veteran's substance abuse disorders, the July 2014 VA examiner opined that it was less likely than not that either of the substance abuse disorders,
in reported sustained remission, were related to the Veteran's service.  According to the examiner, substance abuse disorders can be the result of a number of factors, including genetic loading and early family experiences.  The examiner noted that, consistent with this, was a May 2009 PTSD Consult which indicated that one of the
Veteran's brothers overdosed on pain medication.

Also, the examiner stated that there was insufficient evidence from the Veteran's service medical records to determine if he met the criteria for a DSM-5 personality disorder.  The Veteran was assigned personality disorders in the military and following the military based on DSM-II criteria, which the examiner noted were not consistent with DSM-5 criteria.  Service treatment records clearly referred to the Veteran having significant difficulty with authority both prior to his military service and during his military career, prior to being deployed to Vietnam.  This, according to the examiner, was suggestive of possible personality disorder issues.  The November 1968 service treatment note referring to the Veteran's feigning amnesia could also be reflective of possible personality disorder issues.  In addition, the Veteran's hostility throughout the VA examination was also suggestive of possible personality disorder pathology.  However, the examiner stated that while the available evidence was suggestive of possible personality disorder issues, the evidence was not sufficient to opine whether the Veteran currently met the criteria for a personality disorder.
The Board acknowledges that VA treatment records reference diagnoses of PTSD.  See e.g., November 2011 VA treatment note.  The Board finds, however, that the July 2014 VA medical opinion is more probative as to the Veteran's currently diagnosed psychiatric disorders and their respective etiologies.  Unlike VA treatment records, the July 2014 VA examiner addressed each of the DSM-5 rating criteria for PTSD.  Further, the examiner reviewed the Veteran's service treatment records, the conflicting medical evidence of record noting various psychiatric diagnoses, interviewed the Veteran, performed a mental status examination and testing, and provided etiological opinions supported by thorough rationales.  For these reasons, the Board finds that the July 2014 VA medical opinion is the most probative evidence as to the Veteran's current psychiatric diagnoses.  Accordingly, the Board finds that the Veteran does not have a current PTSD diagnosis.  

As for the Veteran's personality disorder (diagnosed in service), the Board notes that personality disorders are by definition preexisting disorders, considered a congenital or developmental defect, and are not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127 (2014)) in the absence of superimposed disease or injury during service.  VAOPGCPREC 82-90.  In this case, although the July 2014 examiner stated that service treatment records were suggestive of possible personality disorder issues, the Board finds that the weight of the evidence does not demonstrate that the Veteran's personality disorder was subject to a superimposed disease or injury during service.  The Veteran was evaluated during service and was not found to have any mental health problems other than a personality disorder.  The December 1969 service separation examination also shows that a clinical psychiatric evaluation was normal.

Regarding the Veteran's depressive disorder, the Board finds that the evidence weighs against a finding that it was incurred in or otherwise related to service.  The July 2014 VA examiner opined that the depressive disorder was less likely as not related to service.  The Veteran's service medical records referred to poor frustration tolerance, poor impulse control, difficulty interacting with authority figures, dissatisfaction with military service, and stress; however, these records did not refer to depression.  The Veteran also reported that the depression began "shortly after the military."
The Board has also considered the Veteran's lay statements asserting that a relationship exists between his psychiatric disorders and service.  The Board finds, however, that as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Depressive disorder is a medically complex psychiatric disorder because of its multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

In regard to the Veteran's substance abuse disorder, the Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this case, the evidence of record does not suggest that an alcohol or drug abuse disability is secondary to, or a symptom of, a service-connected disability.

As the weight of the evidence is against finding that a current psychiatric disability is related to service, the Board finds that the criteria for service connection for an acquired psychiatric disorder have not been met.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim and service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for an acquired psychiatric disorder is denied.

	


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


